Citation Nr: 1537746	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a mental health condition.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a mental health condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence indicates the Veteran's current tinnitus is not related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in November 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with the instant claim.  However, as will be discussed, there is no credible and probative evidence of tinnitus during his active duty service or for decades thereafter.  Moreover, there is competent medical evidence of record addressing the etiology of the condition.  Thus, the Board finds that obtaining a VA examination or opinion on the issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran asserts that he currently has tinnitus that is related to his active duty military service.

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed  to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After review of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.

The Veteran's STRs do not document complaints of or treatment for tinnitus.  Post-service, his first complaint of tinnitus occurred during treatment in October 2010 that was conducted in connection with possible admission into VA's Domiciliary Care program.  Among other symptoms, the Veteran described ringing in his ears off and on for longer than he could remember, as well as hearing things that people did not actually say.  He filed his initial claim for tinnitus that same day, stating    he had experienced ringing in the ears since discharge from service but had been unaware that the condition was compensable.

During mental health treatment in May 2012, the Veteran stated he was around various explosions during his basic training, and described constant ringing in his ears.  During a VA audiology consultation in September 2012, he again described ringing in his years since service.  Upon physical examination, the audiologist found the Veteran's hearing to be normal bilaterally.  The audiologist stated that, based on the Veteran's test results, the most likely source of his tinnitus was his history of recreational drug and alcohol use.

In February 2014 correspondence submitted to VA, the Veteran stated that he was exposed to gunfire and grenade explosions during his military training, and that he sometimes had trouble falling asleep after those incidents due to the ringing in his ears.  He stated he never complained about the condition because he did not think anything could be done about it.  He also stated that he did not tell doctors about  the condition, even when asked about his hearing, because he did not think that    the ringing was what the doctors were asking about.  He stated that, a few years beforehand, he had spoken with other veterans and was finally told that ringing in the ears, while not treatable, was a condition that could be service connected, and had thus filed a claim at that time.

The Board acknowledges that the Veteran is competent to state whether he has, or has had, tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of lay statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the Board finds the history of tinnitus the Veteran has reported in furtherance of this appeal less persuasive than the other evidence of record.  At the outset, the Board acknowledges the Veteran's explanation, provided in February 2014 correspondence, regarding why he did not report tinnitus until 2010.  However, that explanation of the reasons for his hesitancy to report or seek treatment for what he has characterized as a progressively worsening 30-year history of ringing in his ears is not in keeping with his general pattern of seeking treatment for the other medical symptoms he has experienced over the years.  

During his less than six months of active duty service, for example, he sought treatment for multiple conditions, including skin conditions, eye pain, a cyst on    his left earlobe, and a sore throat.  At no time, however, did he describe ringing in his ears or seek relief for the associated trouble sleeping he later described.  The Board also notes that the care provider who treated the Veteran for his in-service complaint of a sore throat apparently questioned him regarding ear complaints, among which tinnitus was listed, and received negative responses.  In short, based on the Veteran's pattern of seeking medical assistance over the years, the Board finds it highly improbable that he would choose not to make inquiries to care providers about a symptom that, by his own description, was already impeding     his ability to sleep during service and only worsened thereafter.  In short, when viewed in the context of the evidence as a whole, the Board finds that the Veteran's assertion that he has experienced tinnitus since service, but did not report it until decades later because he did not view it as a symptom that should be reported to doctors and did not know it was a condition for which he could be compensated, is not credible.  See Buchanan, 451 F.3d at 1336-1337 (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Furthermore, to the extent the Veteran believes that his current tinnitus is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, tinnitus can have many causes, and medical expertise is needed to determine the etiology of the disorder.  Accordingly, the Veteran's opinion as to the etiology of his tinnitus, which was first shown by competent and credible evidence many years after service, is not competent medical evidence.  The Board finds that the only medical evidence of record addressing    the etiology of that condition-the findings and opinion of the September 2012 audiologist linking tinnitus to substance abuse-is of greater probative value than the Veteran's lay contentions.

In summary, in the absence of competent, credible, and probative evidence of tinnitus during active service or for many years thereafter, the preponderance of   the evidence is against the claim and service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is necessary prior to appellate review of the remaining claim on appeal.

The Veteran asserts that he has a mental health condition that is related to his  period of active duty service.  His post-service treatment records document various possible mental health diagnoses, including impulse control disorder, bipolar disorder, personality disorders, depression, and posttraumatic stress disorder (PTSD).  Although the Veteran's STRs do not document treatment for psychiatric conditions, the record reflects that he was discharged after less than six months in service.  During treatment in the early 2000s, he indicated that he was discharged because he could not type as required by his military occupational specialty (MOS) and refused to learn another MOS.  He also noted that he was imprisoned for 30 days for fighting with and/or striking his drill sergeant.  Based on the foregoing, the Board finds that the Veteran's service personnel records should be obtained prior to adjudication of the claim, as they may contain information relevant to whether he incurred or suffered from a mental health condition during service.

Additionally, if any information received as a result of that inquiry suggests that  the Veteran was the subject of disciplinary action or suffered from mental health symptoms during service, he should be afforded a VA examination to clarify his current psychiatric diagnoses and determine whether they are related to service.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

1.  Request, through official sources, the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow the Veteran  the opportunity to obtain and submit those records for VA review.

2.  If, and only if, service personnel records or other competent and credible evidence is received that suggests the Veteran was the subject of disciplinary action or suffered from mental health symptoms during service,      a VA psychiatric examination should be scheduled to determine the current nature of his psychiatric disorders and to obtain an opinion as to whether any of the disorders identified are related to service.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


